WR-83,996-01
                                                        COURT OF CRIMINAL APPEALS
                                                                         AUSTIN, TEXAS
                                                        Transmitted 10/9/2015 7:04:32 PM
                                                         Accepted 10/12/2015 3:55:08 PM
                                                                          ABEL ACOSTA
                        No. _______________                                       CLERK

                              § IN THE TEXAS         RECEIVED
                                              COURT OF CRIMINAL APPEALS
                              §                     10/12/2015
IN RE SYLVIA MARTINEZ                           ABELAPPEALS
                              § COURT OF CRIMINAL    ACOSTA, CLERK
                              §
                              §
                              § AT AUSTIN, TEXAS

            _______________________________________

                 MOTION FOR EMERGENCY
                STAY OF AN ORDER OF THE
               COURT OF APPEALS FOR THE
       FOURTH COURT OF APPEALS DISTRCT OF TEXAS
                IN CAUSE NO. 04-15-00348-CR
           _____________________________________

                              NICHOLAS “NICO” LAHOOD
                              Criminal District Attorney
                              Bexar County, Texas

                              LAUREN A. SCOTT
                              Assistant Criminal District Attorney
                              Bexar County, Texas
                              Paul Elizondo Tower
                              101 W. Nueva, 7th Floor
                              San Antonio, Texas 78205-3030
                              Telephone No. (210) 335-2885
                              Email: lscott@bexar.org
                              State Bar No. 24066843

                              Attorneys for the State
TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

         NOW COMES Nicholas “Nico” LaHood, Criminal District Attorney of

Bexar County and Counsel for the State of Texas, and files this motion asking for

an emergency stay of a mandamus order of the Court of Appeals for the Forth

Court of Appeals District of Texas in Cause No. 04-15-00348-CR. In support of

this motion the State would show the Court the following:

                                  I. The Orders

         Real party in interest, Sylvia Martinez, is charged with committing

prostitution. See Tex. Penal Code § 43.02. She was indicted on February 26, 2015

and on March 18 2015 she was arraigned and defense counsel was appointed. The

case was set for trial on June 5, 2015 and Martinez filed a pre-trial application for

writ of habeas corpus on the same day the case was set for trial. On Monday June

8, 2015, the trial court denied Martinez’s request to issue a writ. On the same day,

Martinez filed a petition for writ of mandamus with the Respondent, the Fourth

Court of Appeals, and on June 15, 2015 she filed a supplemental memorandum for

the petition for mandamus. On August 26, 2015, the Respondent conditionally

granted the petition of mandamus and ordered the trial court to rule on Martinez’s

habeas application or provide her enough time to file her application in another

court.
                          II. The Application for Mandamus

         In addition this emergency motion for stay, the State will be filing an

application for writ of mandamus in this Court seeking relief from the order of the

Court of Appeals for the Fourth Court of Appeals District of Texas which requires

that the trial court must decide to issue the writ and to grant or deny the relief

requested.

                           III. Emergency Relief Necessary

         Unless an emergency stay is granted the issue presented in the

simultaneously filed application for mandamus relief may become moot. An

emergency stay is necessary to maintain the status quo and to preserve this Court’s

jurisdiction to consider the merits of this original proceeding. In the original

mandamus proceeding, the State asks this Court to consider whether the trial court

retains discretion to refuse to issue a pre-trial writ of habeas corpus on the eve of

trial.

         A stay order will not result in prejudice to any of the parties to this action. It

will merely preserve the status quo, until this Court is able to resolve the issue

presented in the State’s mandamus application. Therefore the State asks this Court

for an emergency stay of the Fourth Court’s order in reference to this matter until

such time as this Court disposes of the matter presented.
        IV.    CERTIFICATION OF DILIGENT EFFORT TO NOTIFY

      I, LAUREN A. SCOTT, hereby certify that I have made a diligent effort to

contact counsel for all parties identified in the certificate of service to this

document to notify them of the State’s request for temporary relief and that the

state has applied for mandamus relief in this cause.

                                     PRAYER


      WHEREFORE PREMISES CONSIDERED, the State asks this court for an

emergency stay of all lower court proceedings and orders in reference to this

matter pending resolution of the State’s application for writ of mandamus.



                                       Respectfully submitted,

                                       NICHOLAS “NICO” LAHOOD
                                       Criminal District Attorney
                                       Bexar County, Texas

                                       /s/ Lauren Scott
                                       ______________________
                                       LAUREN A. SCOTT
                                       Assistant Criminal District Attorney
                                       Bexar County, Texas
                                       Paul Elizondo Tower
                                       101 W. Nueva, 7th Floor
                                       San Antonio, Texas 78205-3030
                                       Telephone No. (210) 335-2885
                                       State Bar No. 24066843

                                       Attorneys for the State
                         CERTIFICATE OF SERVICE

      I, Lauren A. Scott, Assistant Criminal District Attorney for Bexar County,

Texas, certify that a copy of the foregoing document is being electronically mailed

to the following parties and they are being made aware of the State’s application

for writ of mandamus and that the State is requesting the emergency relief

requested here:

Respondent/Court of Appeals Justices

      Hon. Chief Justice Cathy Stone
      Hon. Justice Marilyn Bernard
      Hon. Justice Rebecca Martinez
      Fourth Court of Appeals

Real Party in Interest

      Sylvia Martinez
      Represented by:
      Chad P. Van Brunt
      State Bar No. 24070784
      Angela Moore
      State Bar No. 14320110
      310 S. St. Mary’s Street, Suite 1830
      San Antonio, Texas 78205

Trial Court Judge
      The Honorable Steve Hilbig
      187th Judicial District Court, Bexar County, Texas

                                       /s/
                                       ________________________________
                                       Lauren A. Scott

DATE:       October 9, 2015